Exhibit 3.1 ROSS MILLER Filed in the office of Document Number 206 North Carson Street /s/ Ross Miller 20100305955-30 (775) 684-5708 Ross Miller Filing Date and Time Secretary of State Secretary of State 05/04/2010 3:00 PM Carson City, Nevada 89701-4298 State of Nevada Entity Number Website: www.nvsos.gov E0213342010-3 ARTICLES OF INCORPORATION (PURSUANT TO NRS 78) USE BLACK INK ONLY – DO NOT HIGHLIGHTABOVE SPACE IS FOR OFFICE USE ONLY 1.Name of Corporation: Advanced Cellular, Inc. 2.Registered Agent x Commercial Registered Agent: EastBiz.com, Inc. for Service of Process: Name (check only one box) o Noncommercial Registered AgentORo Office or Position with Entity (name and address below)(name and address below) Name Nevada Address City Zip Code Optional Mailing Address City State Zip Code 3.Shares: (number of shares Number of shares 50,000,000 preferred Par value .0001 Number of shares corporation is with par value: 100,000,000 common per share: .0001 without par value: authorized to issue) 4.Names & Addresses Nir Eliyahu of the Board of 1. Name Directors/Trustees: (each Director/Trustee 5348 Vegas Dr. Las Vegas NV 89108 must be a natural person Street Address City State Zip Code at least 18 years of age: (attach additional page 2. Name if there is more than 3 directors/trustees) Street Address City State Zip Code 3. Name Street Address City State Zip Code 5. Purpose: The purpose of this Corporation shall be: (optional- see instructions) 6.Names, Address Claire Reid X /s/ Claire Reid and Signature of Name Signature Incorporator. (attach additional page 5348 Vegas Dr. Las Vegas NV 89108 if there is more than 1 Address City State Zip Code incorporator). 7.Certificate of I hereby accept appointment as Resident Agent for the above named corporation. Acceptance of Appointment of Resident Agent: X /s/ N. Waite 05/04/2010 Authorized Signature of R. A. or On Behalf of R. A. Company Date This form must be accompanied by appropriate fees.
